                 9:19-cv-02840-JMC                Date Filed 05/29/20        Entry Number 51            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                   Sterling L. Singleton
                            Plaintiff                               )
                         v.                                         )       Civil Action No.       9:19-cv-02840-JMC
Cpt. Jordan Williams, Sgt. Wellington Williams, Sgt.                )
 Dana Knowlin,Sgt. Chris Poindexter, Sgt. Donald                    )
           Harper, Ofc. Zackery Pinkney,                            )
                           Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)         recover from the defendant (name)           the amount of                           dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

 ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                       .

O other: Plaintiff, Sterling L. Singleton, shall take nothing of Defendants, Cpt. Jordan Williams, Sgt. Wellington
Williams, Sgt. Dana Knowlin,Sgt. Chris Poindexter, Sgt. Donald Harper, Ofc. Zackery Pinkney, as to the complaint filed
pursuant to 42 U.S.C. § 1983 and this action is dismissed, without prejudice, for failure to prosecute.



This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable J. Michelle Childs, United States District Judge, presiding. The Court having adopted the
Report and Recommendation set forth by the Honorable Bristow Marchant, United States Magistrate Judge.

Date: May 29, 2020                                                         ROBIN L. BLUME, CLERK OF COURT

                                                                                                 s/H.Adaway
                                                                                        Signature of Clerk or Deputy Clerk
